Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because text of the abstract is confusing as to what the applicant intends to describe. e.g. "measuring in real-time ... from geothermal wells and large diameters pipelines can be used in memory..." Also, the phrase, "when the two-phase pipeline is in operation" is not clear. Furthermore, "multi tapping used are radius, flanges, corners and other arrangement ..." how can the radius, flange, corners, etc. be multi tapping?  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1-16 are objected to because of the following informalities:  Regarding claim 1, line 9, the term, “whose” is not appropriate and needs to be changed. Regarding claims 7-16, it is advised that the claims use the term, “wherein” for further defining any previous limitations. Claim 8, “by a subtracting” should be corrected. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, “the diameter ratio”, “the steam mass fraction” and “the dryness fraction” lacks antecedent basis.
Regarding claim 10, “the value of pipe inside diameter” and “the enthalpy correction factor” lacks antecedent basis.
Regarding claim 11, “steam mass fraction” and “enthalpy correction factor” lacks antecedent basis.
Regarding claim 12, “the iteration algorithm” lacks antecedent basis. It is not clear as to what algorithm is the applicant referring to.
Regarding claim 13, “the pipe inside diameter” and “the mass flow correction factor” lacks antecedent basis.
Regarding claim 14, “flow rate correction factor” lacks antecedent basis.
Regarding claim 15, “the iteration algorithm” lacks antecedent basis. It is not clear as to what algorithm is the applicant referring to.
Regarding claim 16, “the calculation and fraction of the mass flow rate and enthalpy” lacks antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Monmont et al. (7,640,133) (hereinafter Monmont).
Regarding claim 1, Monmont teaches a method of calculation of mass flow rate and enthalpy for two-phase fluid (abstract), consisting of measurements of transmitter signal of upstream pressure, downstream pressure (step 100, Fig. 1) during the operation of the two-phase fluid flow in the pipeline; reception of signals from transmitters within the transducer which is in the form of electrical or pneumatic signals; the signal is recorded and converted into pressure units (Fig. 4); computation of enthalpy, in real-time, using the pressure data input of the transducer which varies in time units; and computation of mass flow rate, in real-time, using enthalpy real-time input and the pressure data of the transducer simultaneously and continuously (col. 2, lines 24-29). While, Monmont does not explicitly teach the measurement of differential pressure, however to apply the measured upstream and downstream pressure measurements into differential pressure measurements is nothing more than an obvious choice since it is known in the art where the individual pressure measurements are used to determine differential pressure values for providing the flow rate of the medium.
Regarding claim 2, Monmont teaches the two-phase fluid is a mixture of steam and water (col. 3, lines 15-18) or other liquid and gas.
Regarding claim 3, Monmont teaches real-time measurement of mass flow rate and enthalpy being carried out on-line in production without having to stop the operation (inherent as the measurement is performed at the injector well).
Regarding claim 4, Monmont teaches the real-time measurement of mass flow rate and enthalpy being used on injector wells or other pipelines in operation and supplying steam to the plant and or pipelines that are in production or during testing (claim 1).
Regarding claims 5 and 6, while, Monmont does not explicitly teach the frequency of data acquisition being adjusted according to the requirements or the attenuation of signal strength sent by the transmitter to the transducer, will follow the pressure changes that occur in the pipeline, it is nothing more than an obvious matter of requirement that would be decided on the need of the individual since such would provide an individual with adjustments in the measurement that are sensitive and effective.
Regarding claim 7, Monmont inherently teaches a measured real-time signal of the upstream and downstream sides of two or three tapping, of these tapings are obtained two or three values of upstream pressure and two or three values of downstream pressure (col. 7, line 39-col. 7, line 8).
Regarding claim 8, the pressure difference value of the all pressure tapings is calculated by a subtracting the upstream pressure from the downstream pressure is nothing more than a known feature of determining differential pressure between the upstream and downstream pressure sensor.
Claims 9-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts made available fail to teach or fairly suggest two values of upstream pressure, two values of pressure difference, and the diameter ratio (p) being used to obtain the steam mass fraction or the dryness fraction or the value of pipe inside diameter is used to determine the enthalpy correction factor or the upstream pressure value, steam mass fraction and enthalpy correction factor are used to calculate the real-time enthalpy or to acquire real-time enthalpy with minimum noise, the calculation results of real-time enthalpy is optimized using the Kalman filter technique in which this technique requires one initial input value (estimation) of enthalpy into the iteration algorithm or the pipe inside diameter is used to determine the mass flow rate correction factor one upstream pressure value, one pressure difference value and flow rate correction factor are used to calculate the real-time mass flow rate or to acquire real-time mass flow rate with minimum noise, the calculation result of real-time mass flow rate is optimized using the Kalman filter technique where this technique requires one initial (estimated) input value for the iterations algorithm or the calculation and iteration of the mass flow rate and enthalpy is carried out using the computation system where the process of algorithm model is designed specifically so that the measurements are obtained in real-time and simultaneous in the given measurement range continuously.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Fri: 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                8/26/2022